DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Summary
In the response field March 5, 2021, claims 1, 6, 10 and 14 are amended; claims 8, 13, 16-20 are cancelled; resulting in claims 1-7, 9-12 and 14-15 pending for examination. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 6, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 5-7, filed March 5, 2021, with respect to claims 1-8, 9-12 and 14-15 have been fully considered and are persuasive.  The previous rejections of claims 1, 2 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Van Boom et al. (US 2013/0260991); the rejections of claims 1, 3, 9, 10, 12, 14, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595); the rejections of claims 4, 5, 6, 7 and 11 under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595) in view of Dodge et al. (US 2013/0202885, previously cited); and the rejections of claims 9 and 16 under 35 U.S.C. 103 as being unpatentable over Van Boom et al. (US 2013/0260991) have been withdrawn. 
Please refer to the Reasons for Allowance for further explanation. 






Reasons for Allowance
Claims 1-7, 9-12 and 14-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.

Independent claim 1 is directed to a label comprising a substrate having a backside, wherein a first adhesive is applied on the backside of the substrate in a first diagonal pattern of first printed bars having a first thickness, and a second adhesive applied in a second diagonal pattern of second printed bars having a second thickness, wherein the first thickness is greater than the second thickness, and wherein the first printed bars and the second printed bars are printed in alternating patterns, such that each pair of the first printed bars are separated by one of the second printed bars and each pair of the second printed bars are separated by one of the first printed bars. The arrangement of the first and second printed bars are such that the first printed bars do not overlap or intersect with any of the remaining first printed bars and the second printed bars do not overlap or intersect with any of the remaining second printed bars. The label comprises the first adhesive only within the first printed bars and comprises the second adhesive only within the second printed bars, and further comprises a contiguous area along at least one edge of the backside that is devoid of any adhesive to enable the label to minimize sticking to a glove or hand that handles the label. 
Independent claim 10 is directed to a label roll comprising a substrate having a backside and a plurality of labels, wherein each label includes a first adhesive applied 

The closest prior art to the claimed invention is to Van Boom et al. (US 2013/0260991). 
Van Boom et al. teaches a linerless paper label roll comprising a plurality of labels, wherein the paper label roll is comprised of a paper substrate, wherein the backside of the paper substrate is provided with an adhesive pattern (Figure 16, [0009-0016, 0025-40, 0054, 0074-0091, 0117-0146]). As shown by Figure 16, the adhesive pattern is comprised of a first adhesive (161) applied in a first diagonal stripe pattern and a second adhesive (162) applied in a second stripe diagonal pattern, wherein the 
Van Boom et al., however, does not teach the newly added features required by the amendments made to independent claims 1 and 10, specifically, that the amendments requiring that “each first printed bar does not overlap or intersect with any of the remaining second printed bars”, “each second printed bar does not overlap or intersect with any of the remaining second printed bars” and “wherein the label comprises first adhesive only within the first printed bars and comprises the second adhesive only within the second printed bars”. In the embodiment shown in Figure 16, Van Boom et al. teaches that the second adhesive is also present down a center line of the label, such that the center line intersects each of the diagonal lines of the second adhesive ([0146]). Furthermore, in various other embodiments, Van Boom et al. teaches the application of a first adhesive coats the entire label substrate and patches of a second adhesive are applied over the first adhesive to make the diagonal pattern, therefore, not meeting the limitation of “wherein the label comprises first adhesive only within the first printed bars and comprises the second adhesive only within the second printed bars”. Van Boom et al. does not teach the combination of features as required by independent claims 1 and 10 of the instant application, and there is no motivation 

The closest prior art to the claimed invention of the instant application is to Ko et al. (US 2009/0162595). 
Ko et al. teaches a striped adhesive construction comprising alternating stripes of a first adhesive (18) and a second adhesive (20), wherein the use of two different adhesives enables manipulation of the desired adhesive properties on a single label construction (Abstract, [0011-0015, 0036-0039, 0043-0052, 0060-0074]). Ko et al. teaches a facestock (12; substrate) comprising an inner surface (14; backside) and an outer surface (16), the inner surface (14; backside) provided with the alternating stripes of a first adhesive (18) and a second adhesive (20) (Figure 6a, 7, 9, 12a, 12b, 12c; [0011-0015, 0036-0039, 0043-0052, 0060-0074]). As shown by the figures, the striped adhesive construction is configured to have alternating stripes of a first adhesive (18) and a second adhesive (20), such that each pair of stripes of first adhesive (18) are separated by one of the stripes of second adhesive (20), and each pair of stripes of second adhesive (20) are separated by one of the stripes of first adhesive (18) (see Figure 6a, 7, 9, 12a, 12b, 12c).
  Ko et al. teaches in one embodiment that the stripes of one adhesive are wider (i.e. thicker) than the stripes of the other adhesive, wherein the area of each adhesive depends on the width of the stripe, therefore increasing the width of the first adhesive will increase its proportional area and the proportional effect of its adhesive properties ([0043-0045, 0051]). Ko et al. further teaches that by varying the thickness of the first 
Ko et al. does not expressly teach that the first adhesive (18) has a greater thickness than the second adhesive (20), however, as described above, Ko et al. does teach that by varying the thickness of the first adhesive (18) and/or second adhesive (20), the adhesive properties of the striped construction can be adjusted according to the desired application ([0065-0068]). Therefore, it would have been obvious to one of ordinary skill in the art to vary the thickness of the first adhesive (18) such that it was thicker than the second adhesive (20) based upon the adhesive properties required for the desired application.
Ko et al. teaches that the striped adhesive pattern of the first adhesive (18) and the second adhesive (20) are formed using a dual die that uses two pumps and a two adhesive delivery system, wherein each pump delivers the adhesive through an inlet into a slot, which then flows into the flow passages between the shims and onto the facestock (Figure 1-5). Ko et al. teaches that the dual die can be varied for many different uses by rearranging the shims to create the desired pattern, and since the shims determine the pattern of the adhesive, the dual die can easily be reconfigured for many different applications by rearranging the shims ([0043]). Ko et al. teaches that the dual die can be varied for many different uses by rearranging the shims to create the desired pattern, and since the shims determine the pattern of the adhesive, the dual die can easily be reconfigured for many different applications by rearranging the shims ([0043]).
While Ko et al. does not expressly teach that the first adhesive (18) and the second adhesive (20) are both in diagonal patterns, such a modification would have been obvious to one of ordinary skill in the art as Ko et al. teaches that the shims can be easily rearranged to create any desired adhesive pattern.
Ko et al. does not expressly teach the combination of features required by claims 1 and 10, specifically the newly added limitation requiring “wherein a contiguous area along at least one edge of the backside is devoid of any adhesive to enable the label to minimize sticking to a glove or a hand that handles the label”. However, Ko et al. teaches that the gaps are used as air channels that allow air to escape when the adhesive label is applied to a substrate ([0052]), and modifying the adhesive label taught by Ko et al. such that the gaps are found on the edge of the label does not allow for the air to escape from the central part of the label, thus changing the manner in which the label of Ko et al. operates. One of ordinary skill in the art would not be motivated to make such a modification as it would hinder the performance of the label. 
Ko et al. does not teach or suggest the combination of features required by independent claims 1 and 10 of the instant application. 
An updated search did not result in any additional pertinent prior art being found that teaches or renders obvious the claimed invention of the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













LAURA POWERS
Examiner
Art Unit 1785



 
/LAURA C POWERS/Primary Examiner, Art Unit 1785